DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (US PG Pub No. US 2017/0235940 A1) in view of Corley et al. (US Pat No. 9,483,785), further in view of York (US PG Pub No. US 2008/0301296 A1). 

Regarding claim 1, McEwen teaches a method for managing tasks in a multi-platform environment (Fig 2), the method being implemented by a processor on a computing device, the method comprising: 

receiving, by the processor from a client device via a communication interface, a request for servicing at least one task from among the first set of tasks ([0021]); 
determining, by the processor whether at least one rule applies to the at least one task ([0020]); 
determining, by the processor, whether each of the determined at least one rule is satisfied;
when each of the at least one rule is satisfied, automatically servicing, by the processor, the at least one task ([0020], wherein tasks that satisfy particular conditions are stored in the queue during the first processing phase).
McEwen does not explicitly teach when at least one of the determined at least one rule is not satisfied, determining, by the processor, whether the first server device has a quantity of a processing resource that corresponds to the at least one task; transmitting, by the processor via the communication interface, the at least one task to the first server device, when the first server device has the quantity of the processing resource that corresponds to the at least one task.
Corley teaches a server processing system where processing resources can be distributed across multiple locations (Fig 1; col 5 lines 15-27). Corley teaches determining whether a user has preferential or reserved use of a resource (i.e. not satisfying a rule) and determining whether excess processing resources exist to allocate to the user (col 8 lines 1-30). Corley further teaches processing the instance request 
McEwen and Corley do not teach receiving, by the processor via the communication interface when the at least one task has been serviced by the first server device, a notification of completion of the at least one task.
York teaches the tracking of task status of completion wherein notification of task status and/or completion is enabled ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive a notification of completion of the at least one task. One would be motivated by the desire to provide status updates for the task to the requesting entity. 

Regarding claim 2, McEwen teaches the plurality of tasks includes at least one from among adding a database service account, deleting a database service account, and resetting an access password ([0074]; [0141]). 

Regarding claim 3, McEwen teaches the allocating includes using a respective device identifier that is included in each task from among the plurality of tasks to 

Regarding claim 4, McEwen teaches each respective device identifier includes an Internet protocol (IP) address of the corresponding server device ([0112]). 

Regarding claim 5, McEwen teaches the at least one rule includes an authentication rule that relates to determining whether a user for the at least one task is an authorized user ([0020-22]). 

Regarding claim 6, McEwen and Corley teach when the at least one of the at least one rule is not satisfied, the method further comprises querying, prior to the transmitting the at least one task to the first server for servicing, the first server device to determine whether the first server device has sufficient resources to service the at least one task, and when a determination is made that the first server device is overloaded, transmitting the at least one task to a task queueing database, and after a predetermined time interval has passed, querying the first server device to determine whether the sufficient resources to service the at least one task have become available (McEwen [0023]; Corley col 8 lines 38-43). 

Regarding claim 7, York teaches when the at least one of the at least one rule is not satisfied, the method further comprises querying, after the transmitting the at least 

Regarding claim 8, York teaches further comprising using the notification of completion of the at least one task to verify that the at least one task has been completed and storing, in a task status database, information that indicates a status of the at least one task ([0061]). 

Regarding claim 9, York teaches the information that indicates the status of the at least one task includes information that indicates whether the at least one task is currently being serviced, information that indicates whether the at least one task has been completed, and information that indicates whether the at least one task has been placed in a queue ([0061]). 

Regarding claim 10, McEwen teaches further comprising determining, for each respective task included in the plurality of tasks, a corresponding server device from among the plurality of server devices, and allocating each respective task to the corresponding server device ([0057] wherein it is inherent that a task is allocated to a server device). 

Regarding claims 11-20, they are the computer device claims of claims 1-10 above. Therefore, they are rejected for the same reasons as claims 1-10 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.